974 So. 2d 1290 (2008)
STATE of Louisiana
v.
John Michael MURPHY.
No. 2007-OK-2032.
Supreme Court of Louisiana.
February 22, 2008.
PER CURIAM.
Granted. La.C.Cr.P. art. 914(A) provides in part that "A motion for an appeal may be made orally in open court or by filing a written motion with the clerk." (emphasis added). The article should be construed liberally to effectuate a defendant's constitutional right of appeal in Louisiana. La. Const. art. I, § 19; State v. Goodley, 423 So. 2d 648, 651 (La.1982) ("Appeals have always been favored in the law of this state.") (citation omitted). Defendant's oral motion made by counsel in open court following sentencing constituted an oral motion for an appeal as authorized by La. C.Cr.P. art. 914(A), and the court of appeal therefore erred in dismissing the appeal on grounds that defendant did not timely file a subsequent written motion for an appeal. The decision below is reversed and the matter remanded to the court of appeal to hear the merits of the defendant's appeal.
TRAYLOR, J., would deny.